Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact part as recited in claims 3-5 and 7-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, Applicant sets forth “a contact part” and it is unclear what constitutes the contact part?  Is the contact part considered any surface or surface area of the adjuster?  Is the contact part considered the nip portion of the adjuster (i.e., anilox roller) in contact with the liquid coater (i.e., applicator roller)?  It is noted that this contact part is referenced in claims 3-5 and 7-11.  Clarification is necessary.     

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9, 11, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 2, Applicant recites what the hardware processor does, “the hardware processor brings the liquid coater and the adjuster into contact with each other”,…and this does not further structurally limit the coating apparatus.  This claim recites a process limitation.  It is suggested that the claim be amended to reflect, --the hardware processor is configured to,…--.
For claims 3, 5, 7, 9, and 11, see the response to claim 2. 
In claim 13, Applicant recites what the hardware processor does, “the hardware processor brings the adjuster and the liquid coater into contact with each other”,…and this does not further structurally limit the coating apparatus.   This is a process limitation. It is suggested that the claim be amended to reflect, --the hardware processor is configured to,…--.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 2011/0067627).
Fukui provides a coating apparatus comprising a liquid coater (i.e., applicator roller (210); [0054]) capable of coming into contact with and/or separating from a coated medium (14), the liquid coater coating the medium with liquid; an adjuster (i.e., anilox roller (216; [0054])) capable of coming into contact with and/or separating from the liquid coater, the adjuster adjusting an amount of the liquid in the liquid coater; and a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) controlling timing between the medium and the liquid coater and a contact timing between the liquid coater and the adjuster where the medium is coated with the liquid.  Fukui does not explicitly teach that the hardware processor or computer differentiates contact timing between the medium and the liquid coater and a contact timing between the liquid coater and the adjuster (see Fig. 1 & 7-16; [0043-0044, 0111, 0180]).  However, Fukui does recognize a controlled timing of first the anilox roller (216) coming into abutment (i.e., contact) with the liquid coater (210) followed by timing of the liquid coater (210) coming into abutment (i.e., contact) with the medium [0111]. Fukui recognizes that the medium can be of different types and sizes [0004, 0022, 0149, 0158, 0208] as well that correction is needed for fluctuation in the medium conveyance speed as evidenced by ([0193], see claim 9) such that it is desired to control timing of abutment to obtain desired results.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide for the hardware processor or computer to differentiate contact timing between the medium and the liquid coater and a contact timing between the liquid coater and the adjuster in accordance with the medium being used and to correct for medium conveyance speed fluctuation to obtain desired liquid coating on the medium.
Regarding claim 2, Fukui would appear to provide for a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) capable of bringing the liquid coater and the adjuster into abutment or contact with each other before bringing the coated medium and liquid coater into contact with each other.  This process limitation has been given no patentable weight.
Regarding claim 3, Fukui would appear to provide for a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) capable of bringing the liquid coater and the adjuster into abutment or contact with each other interposed to form what appears to be a nip with respect to the liquid coater. This process limitation has been given no patentable weight.
Regarding claim 4, the adjuster is anilox roller (216; [0054]).
Regarding claim 5, Fukui would appear to provide for a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) capable of bringing the liquid coater and the adjuster into abutment or contact with each other at a desired timing such that liquid is initially applied to the liquid coater prior to liquid coater being timed into abutment with the receiving medium.  This process limitation has been given no patentable weight.
Regarding claim 6, the supplier appears to be a reservoir or dish (214; [0122]).
Regarding claim 7, Fukui would appear to provide for a hardware processor (i.e., computer including controller (160); see Figs. 7, 8; [0111]) capable of bringing the liquid coater and medium into abutment/contact with each other so as to have liquid disposed in a nip of the liquid coater with respect to the medium.  This process limitation has been given no patentable weight.
Regarding claim 8, the adjuster is anilox roller (216; [0054]).
Regarding claim 9, Fukui would appear to provide for a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) capable of bringing the liquid coater and the adjuster into abutment or contact with each other at a desired timing such that liquid is initially applied to the liquid coater prior to liquid coater being timed into abutment with the receiving medium.  This process limitation has been given no patentable weight.
Regarding claim 12, Fukui provides an image forming apparatus including a coating apparatus, an image former (40; [0044]); and wherein the coating apparatus comprises a liquid coater (i.e., applicator roller (210); [0054]) capable of coming into contact with and/or separating from a coated medium (14), the liquid coater coating the medium with liquid; an adjuster (i.e., anilox roller (216; [0054])) capable of coming into contact with and/or separating from the liquid coater, the adjuster adjusting an amount of the liquid in the liquid coater; and a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) controlling timing between the medium and the liquid coater and a contact timing between the liquid coater and the adjuster where the medium is coated with the liquid.  Fukui does not explicitly teach that the hardware processor or computer differentiates contact timing between the medium and the liquid coater and a contact timing between the liquid coater and the adjuster (see Fig. 1 & 7-16; [0043-0044, 0111, 0180]).  However, Fukui does recognize a controlled timing of first the anilox roller (216) coming into abutment (i.e., contact) with the liquid coater (210) followed by timing of the liquid coater (210) coming into abutment (i.e., contact) with the medium [0111]. Fukui recognizes that the medium can be of different types and sizes [0004, 0022, 0149, 0158, 0208] as well that correction is needed for fluctuation in the medium conveyance speed as evidenced by ([0193], see claim 9) such that it is desired to control timing of abutment to obtain desired results.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide for the hardware processor or computer to differentiate contact timing between the medium and the liquid coater and a contact timing between the liquid coater and the adjuster in accordance with the medium being used and to correct for medium conveyance speed fluctuation to obtain desired liquid coating on the medium.
Regarding claim 13, Fukui would appear to provide for a hardware processor (i.e., computer including controller (160); see Fig. 7; [0111]) capable of bringing the liquid coater and the adjuster into abutment or contact with each other at a desired timing such that liquid is initially applied to the liquid coater prior to liquid coater being timed into abutment with the receiving medium.  This process limitation has been given no patentable weight.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 2011/0067627 as applied to claim 1 above, and further in view of Harris et al (US2014/0035980).
Fukui provides for a coating apparatus used in the image forming or inkjet art as mentioned above.  Fukui is silent concerning a processer controlled cleaner (i.e., blade/wiper) that comes into contact with the liquid coater to clean the liquid at a downstream side in a rotation direction of the liquid coater with the cleaner capable of coming into contact with and/or separating from the liquid coater.  However, Harris recognizes in the image forming or inkjet art, use of a processer controlled metering blade or cleaner (148) that comes into contact with a roller (104) coated with liquid (i.e., release agent) on a downstream side in a rotation direction of the roller (104) and the metering blade or cleaner (148) is capable of coming into contact with and/or separating from the roller so as to wipe away or clean excess liquid (i.e., release agent) from the roller (104) as evidenced by [0030, 0032, 0033].  In light of the teachings of Harris, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a processor or computer controller metering blade or cleaner on a downstream side in a rotation direction of the Fukui liquid coater (i.e., applicator roller) to come into contact and/or separate from contact with the liquid coater when the liquid coater needs to be cleaned, metered, or remove excess liquid when desired.   
Regarding claim 11, the apparatus as defined by the combination above would appear to provide for hardware processor (i.e., computer controller) capable of bringing the medium and liquid coater into abutment or contact with each other at desired timing.  This process limitation has been given no patentable weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents set forth patents relating to timing movement of a roller in a printing environment:  Hino et al (US2006/0000375) and Treff et al (US3,765,328).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/9/2022